Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-10-25 has been entered.  Applicant’s amendments to the claims have overcome each and every objection, 112(b) rejection, and 101 rejection previously set forth in the Non Final Office Action mailed 2021-07-28.  The status of the claims are as follows:
Claims 1-20 remain pending in the application.
Claims 1, 5-6, 8-9, 11-13, 15-16, and 20 are amended.
Response to Arguments
Applicant's arguments filed in response to rejections under 35 USC 103 have been fully considered but they are not persuasive.  Applicant argues that Jou does not teach the amended matter "the dataset is related to a product, and the dataset schema includes a description of a structure of the dataset having an input feature of the product or an output label of the product".  Examiner respectfully disagrees, as Jou classifies “electronic security threats within an enterprise computer network”, and thus it is related to an “enterprise computer network”.  A “product” may be defined as “an object or system made available for consumer use”, and an “enterprise computer network” may be considered a “product”, and thus Jou’s dataset is related to a product.  
Applicant argues that Jou does not teach or suggest that "model template includes a specific data preprocessing pipeline utilized for textual fields of the dataset".  Examiner 
Applicant argues that Jou does not teach “storing, by the at least one processor, the dataset and the dataset schema into a database, wherein the database further includes generic datasets and dataset schemas provided by a system operator device coupled to the computing device, and the generic datasets and dataset schemas are applicable to multiple users”.  Examiner respectfully disagrees, as Jou [0042] discloses:  “The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jou et. al. (US 2019/0318203 A1; hereinafter Jou) in view of Keech et. al. (US 2020/0175423 A1; hereinafter Keech).
As per Claim 1, Jou teaches a computer-implemented method for classifying a new record (Jou, Abstract, discloses “A system and method is described for providing custom predictive models for detecting electronic security threats within an enterprise computer network.”  Here, Jou discloses a computer-implemented method, for “detecting security threats”, which comprises classifying a new record as a threat, using a predictive model which is trained, and wherein a “new” record is a record that is not a training record.  For example, Jou [0005] states:  “For example, the security system learns automatically the average amount of data copied to a USB drive by each individual employee. The security system can then determine how unusual it is for any given employee when they copy a specific amount of data to a USB key.”  Here, after the model has been trained, the employee copying data is a “new” record), comprising:
receiving, by at least one processor of a computing device, a dataset schema uploaded from a user device communicatively coupled to the computing device (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor of a computing device.  Jou, Para [0033] discloses:  “In accordance with a further embodiment of the computing system, the instructions stored in memory, when executed by the processor, further configure the computing system to provide a user interface for creating the one or more custom models, the user interface comprising: import functionality for importing a data schema; and import functionality for importing model logic.”  Here, Jou discloses receiving a dataset schema as Jou discloses “import functionality for importing a data schema”, wherein if the schema is imported by a user, then it is received by the processor.  Jou, Fig. 1, discloses 

    PNG
    media_image1.png
    322
    500
    media_image1.png
    Greyscale

wherein, according to Jou [0044], 102 is a client computer, and 108 is a server: “Computer 102 and server 108 each comprise a processor, memory, non-volatile (NV) storage and one or more input/output (I/O) interfaces.”  Therefore, Jou Fig. 1 discloses that the “importing” is from a client to a server, and thus may be considered uploaded from a user device communicatively coupled to the computing device.))
receiving, by the at least one processor, a dataset, wherein the dataset includes a plurality of records separate from the new record, wherein the dataset is related to a product, and the dataset schema includes a description of a structure of the dataset having an input feature of the product or an output label of the product (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0003], discloses:  “Machine learning using predictive models has two stages. First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  Here, Jou discloses receiving a dataset (“given a data set”) wherein the dataset includes a plurality of records separate from the new record, as a data “set” implies more than one piece of data, and thus a plurality of records, and Jou discloses “two stages”, wherein the first stage is training, and thus the training dataset is separate from the new record, which is the record that will ultimately be classified as a potential security threat.  Jou also discloses that the dataset is related to a product, as per Jou, Abstract, it classifies “electronic security threats within an enterprise computer network”, and thus it is related to an “enterprise computer network”.  A “product” may be defined as “an object or system made available for consumer use”, and an “enterprise computer network” may be considered a “product”, and thus Jou’s dataset is related to a product.  The dataset includes an input as stated in Jou [0048]:  “The data sources may include for example, Active Directory sources, NetFlow sources, Perforce sources, building access systems”, as these comprise inputs to the enterprise computer network.  Jou also discloses that a dataset schema includes a description of a structure of the dataset in [0047]:  “A data store library may store the schema definitions for both native, built-in data types (e.g. Active Directory™ NetFlow, Perforce™ and other common, standard data types) and custom data types (e.g. output from a home-grown authentication system, output from a custom human resources (HR) database).”  Here, Jou’s schema describes a structure of the dataset, as it describes the data types, including custom data types.)
validating, by the at least one processor, the dataset based on the dataset schema depending on the dataset containing appropriate fields per the dataset schema (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0058], discloses:  “FIG. 5 depicts a method of processing a custom model. The method 500 begins with selecting a model (502), which is depicted as being a custom model. The data type schema is loaded (504) from the Data Type Library which may use the information to ingest the data rows from the data sources. As the data rows are ingested they may be cleaned, and the data row columns normalized using the schema information from the Data Type library.”  Here, Jou discloses data being “cleaned” and “normalized”, which implies that some check, or “validation” must be done on the data first to discover what data is not valid, and therefore needs to be “cleaned”.  For further support, see extrinsic evidence in Ciszak (“Application of Clustering and Association Methods in Data Cleaning”), wherein Ciszak discloses that cleaning comprises validation, in Section II: “All current data cleaning solutions are highly dependent on human input. The deliverable of the profiling phase – the first phase of a data quality assessment [13], is a set of metadata describing the source data which is then used as an input for the creation of data validation and transformation rules”.  Therefore, by disclosing data being “cleaned”, Jou discloses validating the dataset, and that this is based on the dataset schema (“data type schema is loaded (504) from the Data Type Library which may use the information to ingest the data rows from the data sources”, wherein “ingesting” comprises the cleaning and normalizing (validating).  This is also depending on the dataset containing appropriate fields per the dataset schema, as Jou states:  “normalized using the schema information”).
storing, by the at least one processor, the dataset and the dataset schema into a database, wherein the database further includes generic datasets and dataset schemas provided by a system operator device coupled to the computing device, and the generic datasets and dataset schemas are applicable to multiple users (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema.”  Here, Jou discloses a “database” in which custom models are stored. This custom model information includes the “schema definitions for data types”.  This is provided by a system operator device coupled to the computing device, as a “data scientist, security professional, or other user” imports the information.  The database includes generic schemas that are applicable to multiple users, as it is not stated they are restricted to one user, but rather multiple users as stated “data scientist, security professional, or other user”.  Besides jus the dataset schemas, the dataset itself it also stored in a database, as stated in Jou [0048]:  “Data ingest functionality 210 interfaces with the raw data sources 204 and ingests the data for processing, for both native and custom models. The data sources 204 provide security related information that is useful for detecting electronic security threats within an enterprise computer network. The data sources may include for example, Active Directory sources, NetFlow sources, Perforce sources, building access systems, human resources information system (HRIS) sources as well as other data sources that provide information that may provide insight into potential security risks to an organization. Metadata required for data ingest of a custom data source is read from the Data Types Library. During the data ingest, raw data can be cleaned and normalized. The ingested data may be stored to a message queue.”  Here, Jou discloses “raw data sources 204” which may come from various sources.  For example, “human resources information system (HRIS) sources”, which suggests the use of a database.)
presenting, to the user, a plurality of model templates (Jou, Para [0064], discloses:  “The interface functionality 814 may further comprise model selection and tuning functionality 820 that allows an end user to select one or more models to execute, or process. The selection of the models may be provided in various ways, including for example listing all available models, subsets of models, predefined listing or groupings of models or other ways of selecting models. The model selection may allow the user to select any of the native models 816a, custom models 816b or super models 816c. The model selection and tuning functionality 820 may also allow an end user to tune or configure selected models.”  Here, Jou discloses presenting a plurality of models (“listing all available models”), and these can be used as starting templates, as the user can “tune or configure selected models”.  This is further evidenced in Jou [0042] which discloses “The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML)”.  Thus, Jou discloses presenting to the user a plurality of model templates.)
receiving, by the at least one processor, from the user device, a selection of a model template selected from the plurality of model templates, wherein the model template includes a specific data preprocessing pipeline utilized for textual fields of the dataset (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema. If the custom model requires data aggregation, it can be specified using a declarative language such as Online Analytical Processing (OLAP) MultiDimensional eXpressions (MDX). The user interface may include MDX import functionality 112 for importing the data aggregation 118 requirements of the custom model 106. The data aggregation requirements may be specified in other declarative languages. The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML). The model logic may be specified in other declarative languages. The user interface 104 may include PMML import functionality 114 for importing model logic 120 of the custom model.”  Here, Jou discloses a model template (“The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML)”).   Jou also discloses receiving a selection of a template from a plurality of templates by reciting in [0064]:  “The interface functionality 814 may further comprise model selection and tuning functionality 820 that allows an end user to select one or more models to execute, or process. The selection of the models may be provided in various ways, including for example listing all available models, subsets of models, predefined listing or groupings of models or other ways of selecting models. The model selection may allow the user to select any of the native models 816a, custom models 816b or super models 816c. The model selection and tuning functionality 820 may also allow an end user to tune or configure selected models.”  Here, Jou discloses receiving a selection of a model template (“allows an end user to select one or more models to execute, or process”) from a plurality of templates (“listing all available models”).  Jou [0049] discloses “Data transformation functionality 212 performs row-level transformations, if required, of the incoming data, to result in additional columns to be added to the row. This is sometimes required to generate the appropriate inputs into a model. For example, a predictive model may require the logarithm of a column's value, rather than the actual value itself. A special case of data transformation is to take the values of the row and use them as input into a predictive model from the model library, to create additional columns to be added to the row which are actually predictions. This is sometimes described as “data enrichment”. For example, a predictive model may look at the metadata associated with a network flow record, and predict the most probable network protocol associated with that flow record.”  Here, a specific data preprocessing pipeline is done (“Data transformation”) which is utilized for a textual field of the dataset (“metadata” is data about data, and is often in a mixed or textual format)). 
receiving, by the at least one processor, a request for creating a custom machine learning model based on the model template, the dataset, and the dataset schema (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema. If the custom model requires data aggregation, it can be specified using a declarative language such as Online Analytical Processing (OLAP) MultiDimensional eXpressions (MDX). The user interface may include MDX import functionality 112 for importing the data aggregation 118 requirements of the custom model 106. The data aggregation requirements may be specified in other declarative languages. The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML). The model logic may be specified in other declarative languages. The user interface 104 may include PMML import functionality 114 for importing model logic 120 of the custom model.”  Here, Jou discloses creating a custom machine learning model (“FIG. 1 depicts a system for creating custom models”) based on the model template (“The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column”), dataset schema (“Apache Avro™ schema definitions for data types 116”), and the dataset (whose existence is necessarily implied by the dataset schema, and data is necessary to use a machine learning model).  Jou also discloses receiving a request for creating the model, as Jou discloses “import different files that define different parts of the custom model”, which amounts to the processor receiving a request to create the model.)
training a generic machine learning model based on the unique dataset and the selected model template to become the custom machine learning model, wherein the generic machine learning model is provided by the system operator device coupled to the computing device (Jou, Para [0051], discloses:  “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Figure 2 shows this “Model Training” 216 coming at the end of a pipeline including the selected model template 106 and the dataset at 214 which originated at 204.  Jou above disclosed that a system operator constructs and selects the custom model.)
receiving, by the at least one processor, a request for a classification of the new record (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0064], discloses:  “The security risk profiling functionality 812 provides user interface functionality 814 that allows end users to interact with various potential risk models 816. As depicted, the models may include native models 816a that are provided as part of the security risk profiling functionality, custom models 816b that are defined by end users or other third parties. The user interface functionality 814 may include dashboard user interface functionality 818 that displays results of the processed models to end an end user. The dashboard interface presented by the dashboard user interface allows end users to investigate potential security risks based on the results of processing one or more of the models 816. For example, a model may indicate that a particular user is a high risk of potential data theft.”  Here, Jou discloses classification of the new record (“model may indicate that a particular user is a high risk of potential data theft”, wherein “high risk” is a classification).  Jou discloses “allows end users to interact with various potential risk models”, which amounts to receiving a request for a classification by the processor).
determining, by the at least one processor, the classification of the new record based on the custom machine learning model (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0064], discloses:  “The security risk profiling functionality 812 provides user interface functionality 814 that allows end users to interact with various potential risk models 816. As depicted, the models may include native models 816a that are provided as part of the security risk profiling functionality, custom models 816b that are defined by end users or other third parties. The user interface functionality 814 may include dashboard user interface functionality 818 that displays results of the processed models to end an end user. The dashboard interface presented by the dashboard user interface allows end users to investigate potential security risks based on the results of processing one or more of the models 816. For example, a model may indicate that a particular user is a high risk of potential data theft.”  Here, Jou discloses a custom machine learning model (“custom models”) that perform the classification of the new record (“model may indicate that a particular user is a high risk of potential data theft”, wherein “high risk” is a classification)).
and outputting, by the at least one processor, the classification of the new record to the user (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor. Jou, Para [0052], discloses:  “Model scoring functionality 218 performs any model scoring, which outputs predictions from the models that may then be used to automate system responses depicted schematically as output functionality 220, such as to automatically generate tickets in an incident response management system to investigate a high risk machine that was detected from a custom model. The scoring function may be read from the model library (for example, the model scoring function is described in a PMML file). This may be implemented, for example, using a PMML library that executes the scoring function across an Apache Spark™ cluster.”  Here, Jou discloses taking the classification of the new record (“predictions from the models…high risk machine”) and outputting the results (“which outputs predictions from the models that may then be used to automate system responses depicted schematically as output functionality 220”).  Jou, Para [0063], discloses that the outputting is output to the user (“FIG. 8 depicts a further system for processing models. As described in further detail below, the system 800 provides a user interface for interacting with, and viewing the results of, various security models.”)  Here, Jou discloses that the results can be viewed by the user, via a “user interface”.)
However, Jou does not explicitly teach that the dataset is a dataset unique to a user; or that the dataset is uploaded from the user device
Keech explicitly teaches that the dataset is a dataset unique to a user. (Keech, Para [0027], discloses:  “The service system 210 then uses the client-specific data 261 and 271 to determine which subset of the multiple machine learning models is applicable to the corresponding client system 260 and 270 (act 103 of FIG. 1). For example, as illustrated in FIG. 2, the service system 210 uses the client-specific data 261 to determine that the model subset 231 is applicable to the client system 260, and uses the client-specific data 271 to determine that the model subset 232 is applicable to the client system 270 (also act 103 of FIG. 1).”  Here, Keech discloses a dataset unique to a user (“client-specific data”)).
Keech also teaches that the dataset is uploaded from the user device Keech, Fig.2, discloses:  

    PNG
    media_image2.png
    488
    334
    media_image2.png
    Greyscale

Here, Keech discloses that the dataset (“client-specific data”) is sent from a Client to a Service.  Thus, the data may be considered uploaded by the user.))
Jou and Keech are analogous art because they are both in the field of endeavor of machine learning.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the custom machine learning model of Jou, with the machine learning with client-specific data of Keech. The modification would have been obvious because one of ordinary skill in the art would be motivated to save money and time by increasing efficiency and accuracy of the model (Keech [0006]:  “This makes the machine learning model more efficient 

As per Claim 2, the combination of Jou and Keech teaches the computer-implemented method of claim 1.  Jou teaches wherein the dataset schema is unique to the user.  (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106.”  Here, Jou discloses a dataset schema (“Apache Avro™ schema definitions for data types”), which is created by the user (“a data scientist, security professional, or other user, to import different files that define different parts of the custom model”).  This schema is unique to the user, as a “custom” model is being created by the user:  “custom model creation user interface 104”, and further supported by Jou [0006]:  “While on-line models can provide advantageous results, they may be more difficult for end users to create models that are adapted to their own needs.”  Here, the user is creating a model, comprising a dataset schema, that is adapted to their own needs (unique to the user)).

As per Claim 3, the combination of Jou and Keech teaches the computer-implemented method of claim 1.  Jou teaches wherein the dataset schema is uploaded by the user.  (Jou, Para [0023], discloses:  “In accordance with a further embodiment, the method further comprises providing a user interface for creating the one or more custom models, the user interface comprising: import functionality for importing a data schema; and import functionality for importing model logic.”  Here, Jou discloses “importing a data schema”.  Jou, Fig. 1, discloses 

    PNG
    media_image1.png
    322
    500
    media_image1.png
    Greyscale

Wherein, according to Jou [0044], 102 is a client computer, and 108 is a server: “Computer 102 and server 108 each comprise a processor, memory, non-volatile (NV) storage and one or more input/output (I/O) interfaces.”  Therefore, Jou Fig. 1 discloses that the “importing” is from a client to a server, and thus may be considered uploaded by the user.)
However, Jou does not explicitly teach wherein the dataset is uploaded by the user.
	Keech teaches wherein the dataset is uploaded by the user.  (Keech, Fig.2, discloses:  

    PNG
    media_image2.png
    488
    334
    media_image2.png
    Greyscale

Here, Keech discloses that the dataset (“client-specific data”) is sent from a Client to a Service.  Thus, the data may be considered uploaded by the user.))

As per Claim 4, the combination of Jou and Keech teaches the computer-implemented method of claim 1.  Jou teaches further comprising: learning, by the at least one processor, one or more relationships between the plurality of records of the dataset (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor.  Jou, Para [0051], discloses:  “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Jou discloses “model training”.  Jou, Para [0003], discloses more details on training: “Machine learning using predictive models has two stages. First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  Here, Jou discloses that “training” comprises learning (“adapt its parameters”).  The parameters represent weights for properties of each record in the dataset, and are adjusted over time to learn how each of the plurality of records of the dataset affect the scoring of a security threat.  The dataset as a whole is used to learn this determination, which is affected by similarities and differences between each record. The system “adapts its parameters” with each iteration of a record of the dataset, and thus it is learning one or more relationships between the plurality of records of the dataset, as Jou also states: “conform to the input data set provided”).
wherein the custom machine learning model is created based on the learning of the one or more relationships (Jou, Para [0003], discloses more details on training: “Machine learning using predictive models has two stages. First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  Here, Jou discloses the learning of the one or more relationships (“adapt its parameters” to learn the relationship between the “input data set”) and that the result is that the machine learning model is created (“a predictive model is trained and then the trained model may be used”).  Thus, the custom machine learning model (“trained model”) is created (“created”, as a previous untrained model existed before), based on the learning of the one or more relationships (“adapt its parameters”, i.e. training).   Jou, Para [0008], also discloses that the system depicted is for creating a custom model: “FIG. 1 depicts a system for creating custom models”).

As per Claim 5, the combination of Jou and Keech teaches the computer-implemented method of claim 4.  Jou teaches wherein the model template is stored in a training data module. (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema.”  Here, Jou discloses a “database” in which custom models are stored, and the models can be modified to form other models by users, and thus can be considered model templates.  Jou, Para [0051], discloses:  “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Figure 2 shows this “Model Training” 216 coming at the end of a pipeline including the selected model template 106.  Thus, the entire system of Jou can be called a “training data module”, and the model templates are stored within it.)

As per Claim 6, the combination of Jou and Keech teaches the computer-implemented method of claim 5.  Keech teaches wherein the plurality of model templates includes a first model template and a second model template different from the first model template, and wherein the model template is the first model template.  (Keech, Para [0032], discloses:  “There are different types of machine learning models 220 that may be included on the service system 210. Most machine learning models 220 can be classified into two basic groups: base models and custom models. Some models have wider applicability for more client computing environments; and some models may be only applicable to a certain client computing environment. A model that have wide applicability is called herein a “base model”. A model that is generated for narrow and/or private purposes is called herein a “custom model”. A custom model is often generated mainly for private purposes, e.g., within a team, an organization, or authorized users.”  Here, Keech discloses a “base model” that has “wide applicability”.  A “base” version of something with wide applicability may be called a “template”, which can be used as a starting point from which a more specific version can be made.  Thus, Keech, like Jou, also discloses a model template. Keech, Para [0005], discloses:  “At least some embodiment described herein relate to efficiently and securely providing custom machine learning models to client computer systems. In accordance with the principles described herein, multiple machine learning models may be input to the selection process for the client computer systems.”  Here, Keech discloses a “selection process” from “multiple machine learning models”.  Keech, Para [0041], also discloses:  “Additionally, there may be many different base models in the service system 220, and most of these base models are likely to allow public access. However, allowing each client system to access all of the base models or sending each client system all the available base models would take up unnecessary computing power and network resources, and might result in inappropriate suggestions being raised for the client system's usage at that time. Thus, the service system 220 may filter these base models based on the application type before making them available or sending them to the client system 270.”  Here, Keech discloses “many different base models”, which must comprise a first model template and a second model template wherein the second model template is “different” from the first model template, and “filter these base models”, wherein “filtering” is a form of selection, and thus Keech discloses model template is selected.  Keech, Para [0005], discloses that this results in the model template:  “For each of at least some of those client computer systems that operates in a programming environment, that corresponding client-specific data is used to determine which subset of the multiple machine learning models is applicable to the corresponding client computer system. Then, the determined subset of the multiple machine learning models is aggregated to generate an aggregated machine learning model that is customized to the corresponding client computer system. The aggregation of models may take place on the service computer system and/or the client computer systems.”  Here, “the determined subset” is “is aggregated to generate an aggregated machine learning model”. In the case that the “determined subset” is one base model, then this results in the model template is selected.  As there are “many different base models”, the “selected” model could be any of them, including the case where the selected model template is the first model template.)

As per Claim 7, the combination of Jou and Keech teaches the computer-implemented method of claim 6.  Jou teaches wherein the learning of the one or more relationships between the plurality of records for the model template is based on a generic machine learning algorithm (Jou, Para [0003], discloses more details on training: “Machine learning using predictive models has two stages. First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  Here, Jou discloses that “training” comprises learning one or more relationships (“adapt its parameters” to learn the relationship between “data set” and “potential security threats”) between the plurality of records of the dataset (“conform to the input data set provided”)). Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema. If the custom model requires data aggregation, it can be specified using a declarative language such as Online Analytical Processing (OLAP) MultiDimensional eXpressions (MDX). The user interface may include MDX import functionality 112 for importing the data aggregation 118 requirements of the custom model 106. The data aggregation requirements may be specified in other declarative languages. The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML). The model logic may be specified in other declarative languages. The user interface 104 may include PMML import functionality 114 for importing model logic 120 of the custom model.”  Here, Jou discloses a model template (“The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML)”).  Jou also discloses based on a machine learning algorithm (“model algorithms”).  Jou discloses several generic examples of algorithms midway through Para [0056]:  “Although a wide number of model logic algorithms may be used, examples include regression models, neural networks, support vector machines (SVM), clustering models, decision trees, naïve Bayes classifiers as well as other model algorithms”, and thus discloses based on a generic machine learning algorithm.)
However, Jou does not explicitly teach the first model template is based on a first generic machine learning algorithm and second model template is based on a second generic machine learning algorithm.  
Keech teaches first model template and second model template (Keech, Para [0032], discloses:  “There are different types of machine learning models 220 that may be included on the service system 210. Most machine learning models 220 can be classified into two basic groups: base models and custom models. Some models have wider applicability for more client computing environments; and some models may be only applicable to a certain client computing environment. A model that have wide applicability is called herein a “base model”. A model that is generated for narrow and/or private purposes is called herein a “custom model”. A custom model is often generated mainly for private purposes, e.g., within a team, an organization, or authorized users.”  Here, Keech discloses a “base model” that has “wide applicability”.  A “base” version of something with wide applicability may be called a “template”, which can be used as a starting point from which a more specific version can be made.  Thus, Keech, like Jou, also discloses a model template. Keech, Para [0005], discloses:  “At least some embodiment described herein relate to efficiently and securely providing custom machine learning models to client computer systems. In accordance with the principles described herein, multiple machine learning models may be input to the selection process for the client computer systems.”  Here, Keech discloses a “selection process” from “multiple machine learning models”.  Keech, Para [0041], also discloses:  “Additionally, there may be many different base models in the service system 220, and most of these base models are likely to allow public access. However, allowing each client system to access all of the base models or sending each client system all the available base models would take up unnecessary computing power and network resources, and might result in inappropriate suggestions being raised for the client system's usage at that time. Thus, the service system 220 may filter these base models based on the application type before making them available or sending them to the client system 270.”  Here, Keech discloses “many different base models”, which must comprise a first model template and a second model template wherein the second model template is “different” from the first model template.  Thus, when combined with Jou’s model template is based on a first generic machine learning algorithm, the result is first model template is based on a first generic machine learning algorithm and second model template is based on a second generic machine learning algorithm.)

As per Claim 8, the combination of Jou and Keech teaches the computer-implemented method of claim 7.   Jou teaches wherein the dataset and the dataset schema are received by a data manager module, wherein the request for creating the custom machine learning model is received by a model manager module, and wherein the request for classifying the new record is received by an inference module. (Jou, Figure 2, discloses:

    PNG
    media_image3.png
    690
    1117
    media_image3.png
    Greyscale

Here, Jou, as described in [0045] discloses “The system 200 includes input processing functionality 202 for processing input data from data sources 204 for the models, as well as model processing functionality 206 for processing the input data according to the model logic”, wherein “input processing functionality 202” is a data manager module, which receives the dataset from Data Sources 204, and dataset schema from Data Types 116, as Jou discloses in [0042]: “For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106.”  Jou discloses, as described in Para [0051], “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Model training functionality 216 receives the model metadata, and thus receives the request , and is a model manager module.  Jou discloses, as described in [0052]: “Model scoring functionality 218 performs any model scoring, which outputs predictions from the models that may then be used to automate system responses depicted schematically as output functionality 220, such as to automatically generate tickets in an incident response management system to investigate a high risk machine that was detected from a custom model. The scoring function may be read from the model library (for example, the model scoring function is described in a PMML file). This may be implemented, for example, using a PMML library that executes the scoring function across an Apache Spark™ cluster”, wherein “Model scoring functionality 218 performs any model scoring, which outputs predictions”, and thus “Model scoring functionality 218” is an inference module which receives the request for classifying the new record.)

As per Claim 9, the combination of Jou and Keech teaches the computer-implemented method of claim 8.   Jou teaches further comprising: triggering, by the at least one processor, the training data module to create the custom machine learning model (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions”.  Here, Jou discloses at least one processor, and the processor triggers everything that is done by the computer system.  Jou, Figure 2, discloses:

    PNG
    media_image3.png
    690
    1117
    media_image3.png
    Greyscale

Jou discloses, as described in Para [0051], “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Model training functionality 216 receives the model metadata, and thus creates the custom machine learning model, and Jou discloses this as a “Model training functionality” and is thus a training module.)
wherein the triggering is performed by the model manager module (Jou discloses, as described in Para [0051], “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Model training functionality 216 receives the model metadata, and thus creates the custom machine learning model, and Jou discloses this as a “Model training functionality” and is thus a training module, and may also be considered a “model manager module”)

As per Claim 10, the combination of Jou and Keech teaches the computer-implemented method of claim 8.   Jou teaches wherein the custom machine learning model is stored in a model container.  (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models”.  Here, Jou discloses creating a custom machine learning model (“FIG. 1 depicts a system for creating custom models”).  Jou, Para [0061], discloses:  “Models may be selected from the model store 614.”  Here, Jou discloses a model container (“model store”)).

As per Claim 11, the combination of Jou and Keech teaches the computer-implemented method of claim 10.   Jou teaches wherein the inference module sends the request for classifying the new record to the model container to determine the classification based on the custom machine learning model.  (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models”.  Here, Jou discloses creating a custom machine learning model (“FIG. 1 depicts a system for creating custom models”).  Jou, Figure 2, discloses:
    PNG
    media_image3.png
    690
    1117
    media_image3.png
    Greyscale

Jou discloses, as described in [0052]: “Model scoring functionality 218 performs any model scoring, which outputs predictions from the models that may then be used to automate system responses depicted schematically as output functionality 220, such as to automatically generate tickets in an incident response management system to investigate a high risk machine that was detected from a custom model. The scoring function may be read from the model library (for example, the model scoring function is described in a PMML file). This may be implemented, for example, using a PMML library that executes the scoring function across an Apache Spark™ cluster”, wherein “Model scoring functionality 218 performs any model scoring, which outputs predictions”, and thus “Model scoring functionality 218” is an inference module which receives the request for classifying the new record.  Jou, Para [0063], discloses:  “FIG. 8 depicts a further system for processing models.”

    PNG
    media_image4.png
    512
    489
    media_image4.png
    Greyscale

Note that Jou does not call this a “separate” or “another” embodiment, but rather a “further system”, comprising additional structure and functionality to the previous figures.  Note that “Execution Management” module 826 interfaces with the model containers 816.  Jou, Para [0065], discloses:  “The security risk profiling functionality 812 may further comprise execution management functionality 826. The execution management functionality 826 may control the processing of selected models.”  Here, “comprise execution management functionality 826” may be considered a further extension of the inference module, as it executes “security risk profiling”, which is Jou’s classification of a new record based on a machine learning model.  The inference module sends the request for classifying the new (“control the processing of selected models”, and see arrow in Fig. 2 between 816 and 826)).  

	As per Claim 12, Claim 12 is a system claim corresponding to method Claim 1.  The difference is that it recites a memory.  (Jou, Para [0026], discloses:  “In accordance with the present disclosure there is provided a computing system for processing a custom predictive security model comprising: a processor for executing instructions; a memory storing instructions”).  Claim 12 is rejected for the same reasons as Claim 1.

	As per Claim 13, Claim 13 is a system claim corresponding to method Claim 2.  The difference is that it recites a memory.  Claim 13 is rejected for the same reasons as Claim 2.

As per Claim 14, Claim 14 is a system claim corresponding to method Claim 3.  The difference is that it recites a memory.  Claim 14 is rejected for the same reasons as Claim 3.

As per Claim 15, the combination of Jou and Keech teaches the system of Claim 12.  Jou teaches wherein the custom machine learning model is created based on a generic machine learning algorithm configured to learn relationships between the plurality of records of the dataset.  (Jou, Para [0003], discloses more details on training: “Machine learning using predictive models has two stages. First, a predictive model is trained and then the trained model may be used for scoring potential security threats. Training occurs when, given a data set, the predictive model algorithm learns to adapt its parameters to conform to the input data set provided.”  Here, Jou discloses the learning of the one or more relationships (“adapt its parameters” to learn the relationship between “data set” and “potential security threats”) and that the result is that the machine learning model is created (“a predictive model is trained and then the trained model may be used”).  Jou, Para [0008], discloses that the system depicted is for creating a custom model: “FIG. 1 depicts a system for creating custom models”.  Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models. The system 100 includes one or more end-user computers 102 that provide a user interface for creating custom models 104. The generated custom models 106 may be stored in a database or other storage structure 108. The custom model creation user interface 104 allows a data scientist, security professional, or other user, to import different files that define different parts of the custom model. For example import functionality 110 may be used to import Apache Avro™ schema definitions for data types 116 of the custom model 106. Although FIG. 1 depicts the schema as being defined in the declarative language Avro, other languages may be used in defining the data type schema. If the custom model requires data aggregation, it can be specified using a declarative language such as Online Analytical Processing (OLAP) MultiDimensional eXpressions (MDX). The user interface may include MDX import functionality 112 for importing the data aggregation 118 requirements of the custom model 106. The data aggregation requirements may be specified in other declarative languages. The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML). The model logic may be specified in other declarative languages. The user interface 104 may include PMML import functionality 114 for importing model logic 120 of the custom model.”  Here, Jou discloses a model template (“The model logic, which defines a model's input columns, transformations, model algorithms, model parameters and output column, can be specified using a standard declarative language such as Predictive Model Markup Language (PMML)”).  Jou also discloses based on a machine learning algorithm (“model algorithms”).  Jou discloses several generic examples of algorithms midway through Para [0056]:  “Although a wide number of model logic algorithms may be used, examples include regression models, neural networks, support vector machines (SVM), clustering models, decision trees, naïve Bayes classifiers as well as other model algorithms”, and thus discloses based on a generic machine learning algorithm.)

As per Claim 16, Claim 16 is a system claim corresponding to method Claim 8.  The difference is that it recites a memory.  Claim 14 is rejected for the same reasons as Claim 8.

As per Claim 17, the combination of Jou and Keech teaches the system of claim 16.   Jou teaches wherein the model manager module is configured to trigger a training data module to create the custom machine learning model (Jou, Figure 2, discloses:

    PNG
    media_image3.png
    690
    1117
    media_image3.png
    Greyscale

Jou discloses, as described in Para [0051], “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Model training functionality 216 receives the model metadata, and thus creates the custom machine learning model, and Jou discloses this as a “Model training functionality” and is thus a training module.  Jou discloses, as described in Para [0051], “Model training functionality 216 performs any model training, if required. Metadata to describe the model training algorithms be may read from the Model Library (for example, the use of PMML may be used to enumerate the model algorithms). Examples of machine learning model algorithms include logistic regression and neural networks.”  Here, Model training functionality 216 receives the model metadata, and thus creates the custom machine , and Jou discloses this as a “Model training functionality” and is thus a training module, and may also be considered a “model manager module”)

As per Claim 18, the combination of Jou and Keech teaches the system of claim 17.   Jou teaches wherein the custom machine learning model is stored in a model container.  (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models”.  Here, Jou discloses creating a custom machine learning model (“FIG. 1 depicts a system for creating custom models”).  Jou, Para [0061], discloses:  “Models may be selected from the model store 614.”  Here, Jou discloses a model container (“model store”)).

As per Claim 19, the combination of Jou and Keech teaches the system of claim 18.   Jou teaches wherein the inference module sends the request for classifying the new record to the model container to determine the classification based on the custom machine learning model.  (Jou, Para [0042], discloses:  “FIG. 1 depicts a system for creating custom models”.  Here, Jou discloses creating a custom machine learning model (“FIG. 1 depicts a system for creating custom models”).  Jou, Figure 2, discloses:
    PNG
    media_image3.png
    690
    1117
    media_image3.png
    Greyscale

Jou discloses, as described in [0052]: “Model scoring functionality 218 performs any model scoring, which outputs predictions from the models that may then be used to automate system responses depicted schematically as output functionality 220, such as to automatically generate tickets in an incident response management system to investigate a high risk machine that was detected from a custom model. The scoring function may be read from the model library (for example, the model scoring function is described in a PMML file). This may be implemented, for example, using a PMML library that executes the scoring function across an Apache Spark™ cluster”, wherein “Model scoring functionality 218 performs any model scoring, which outputs predictions”, and thus “Model scoring functionality 218” is an inference module which receives the request for classifying the new record.  Jou, Para [0063], discloses:  “FIG. 8 depicts a further system for processing models.”

    PNG
    media_image4.png
    512
    489
    media_image4.png
    Greyscale

Note that Jou does not call this a “separate” or “another” embodiment, but rather a “further system”, comprising additional structure and functionality to the previous figures.  Note that “Execution Management” module 826 interfaces with the model containers 816.  Jou, Para [0065], discloses:  “The security risk profiling functionality 812 may further comprise execution management functionality 826. The execution management functionality 826 may control the processing of selected models.”  Here, “comprise execution management functionality 826” may be considered a further extension of the inference module, as it executes “security risk profiling”, which is Jou’s classification of a new record based on a machine learning model.  The inference module sends the request for classifying the new (“control the processing of selected models”, and see arrow in Fig. 2 between 816 and 826)).  

As per Claim 20, Claim 20 is a non-transitory computer-readable device claim corresponding to method Claim 1.  The difference is that it recites a non-transitory computer-readable device.  (Jou, Para [0036], discloses:  “In accordance with the present disclosure there is provided a non-transitory computer readable memory, storing instructions, which when executed by a processor of a computing system, configure the computing system to”).  Claim 20 is rejected for the same reasons as Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayanan et. al. (US 2020/0159505 A1) discloses building custom machine learning models
Siracusa et. al. (US 2020/0380301 A1) discloses in [105] selecting a template from a plurality of templates as a machine learning model
Sawant et. al. (US 2020/0364606 A1) discloses in [0036] an “ML recipe” for creating ML models and “prebuilt recipes”
Balazs et. al. (US 2018/0165599 A1) discloses publishing predictive models and specifying datasets and schemas, see in the code of [0039] “Structure of the expected input dataset”

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/L.A.S./Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126